18‐534‐cv 
     Nat’l Indem. Co. v. IRB Brasil Resseguros S.A. 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                 
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 18th day of April, two thousand nineteen. 
 4    
 5         PRESENT:  PIERRE N. LEVAL, 
 6                          JOSÉ A. CABRANES, 
 7                          BARRINGTON D. PARKER, 
 8                                  Circuit Judges.   
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          
11         NATIONAL INDEMNITY COMPANY, 
12          
13                                          Plaintiff‐Appellee, 
14          
15          
16         COMPANHIA SIDERURGICA NACIONAL S.A., 
17          
18                                          Intervenor‐Appellee, 
19    
20                                   
21                                  v.                                         No. 18‐534‐cv 
22                                                                                
23         IRB BRASIL RESSEGUROS S.A., 
24          
25                                          Defendant‐Appellant. 
26                  
27         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
28          
 1         FOR APPELLANT:                            CARL J. SUMMERS (Michael O. Ware, 
 2                                                   on the brief), Mayer Brown LLP, 
 3                                                   Washington, D.C.   
 4                                     
 5         FOR APPELLEES:                            MICHAEL A. KNOERZER (Stephen M. 
 6                                                   Kennedy, on the brief), Clyde & Co. 
 7                                                   U.S. LLP, New York, NY. 
 8          
 9         FOR INTERVENOR‐APPELLEE:                  MICHAEL C. LEDLEY (Fletcher Strong, 
10                                                   on the brief), Wollmuth Maher & 
11                                                   Deutsch LLP, New York, NY.   
12          
13          
14         Appeal from an order of the United States District Court for the Southern 

15   District of New York (Naomi Reice Buchwald, Judge).    UPON DUE 

16   CONSIDERATION, it is ORDERED, ADJUDGED, AND DECREED that the 

17   order of the District Court is VACATED. 

18         IRB Brasil Resseguros S.A. (“IRB”) appeals from the district court’s order 

19   granting the motion of National Indemnity Company (“NICO”) to enforce an 

20   arbitration award, which had earlier been confirmed by this court in 2017. Natl. 

21   Indem. Co. v. IRB Brasil Resseguros S.A., 675 F. App’x 89 (2d Cir. 2017). The 

22   arbitration award requires IRB to “hold NICO harmless for (and indemnify 

23   NICO against) [Companhia Siderurgica Nacional S.A.’s (CSN’s)] claim for the 

24   return of the premium it paid to NICO . . . limited to the premium amount paid 

25   and the fees and costs incurred by NICO in connection with CSN’s premium 



                                                2 
 1   collection efforts.” App. at 57. The parties agree that the reference in the 

 2   arbitration award to the “premium amount paid” applied to a specific period of 

 3   coverage (which the parties call “the Renewal Period”) and amounted to about 

 4   $9 million.  In the district court, CSN and NICO sought to enforce the award 

 5   against IRB, seeking $5 million as NICO’s return to CSN of a part of the $9 

 6   million premium CSN had paid to NICO. The $5 million amount was 

 7   determined in an April 26, 2016 settlement agreement between NICO and CSN, 

 8   id. at 219, of an action brought by NICO in the United States District of New 

 9   Jersey, for a declaratory judgment that it had no obligation to refund the 

10   premium it had received for the Renewal Period. Natl. Indem. Co. v. Companhia 

11   Siderurgica Nacional S.A., No. 15‐cv‐752 (D.N.J. filed Feb. 2 2015). IRB had been a 

12   party to the New Jersey litigation, but had been voluntarily dismissed from the 

13   case at the time CSN and NICO reached the settlement. Id. at ECF Nos. 72–74, 95 

14   (D.N.J.). IRB did not join in the settlement.   

15         The settlement agreement between NICO and CSN, in addition to agreeing 

16   to the $5 million reimbursement, stated, “NICO shall have no liability 

17   whatsoever to pay the Settlement Amount to CSN from its own funds. . . . 


      
                                                3 
      
 1   Instead, NICO shall promptly pursue a judgment against IRB for $5,000,000 plus 

 2   interest and NICO’s legal fees.” App. at 151.   

 3         IRB argues, first, that an agreement between CSN and NICO does not 

 4   establish a liability of IRB, and, second, that the language in the settlement 

 5   agreement negating NICO’s obligation to pay the $5 million settlement from its 

 6   own funds extinguishes its indemnification obligation to NICO. While the 

 7   district court’s order, in concluding that it grants “NICO’s motion to enforce the 

 8   judgment” (the 2016 judgment of the district court confirming the arbitration 

 9   award), does not explicitly say that IRB is to pay the $5 million, that was the 

10   relief CSN and NICO were seeking, and that was the manifest intention of the 

11   district court’s ruling, as explained in its Memorandum and Order of January 23, 

12   2018. Natl. Indem. Co. v. IRB Brasil Resseguros S.A., No. 15‐cv‐3975, 2018 WL 

13   739450, at *6 (S.D.N.Y. Jan. 23, 2018). (The district court did not enter a separate 

14   judgment).   

15         We vacate the district court’s ruling. The agreement between CSN and 

16   NICO does not establish a liability of IRB to pay $5 million. Cf. E.E.O.C. v. Waffle 

17   House Inc., 534 U.S. 279, 294 (2002) (“It goes without saying that a contract cannot 

18   bind a nonparty.”); Davis v. Blige, 505 F.3d 90, 102–03 (2d Cir. 2007) (“Settlement 
      
                                               4 
      
 1   agreements are not to be used as a device by which A and B, the parties to the 

 2   decree, can (just because a judge is willing to give the parties’ deal a judicial 

 3   imprimatur) take away the legal rights of C, a nonparty.” (internal quotation 

 4   marks, brackets, and citations omitted)).        

 5         On the other hand, we reject IRB’s argument that the settlement between 

 6   CSN and NICO exonerated IRB from any possible further liability under the 

 7   arbitration award. This argument distorts the meaning of the settlement and 

 8   undermines the intention of the arbitration award. The settlement did not 

 9   establish that NICO is not obligated to make a return of premium to CSN. To the 

10   contrary, its intention was to establish that there was such an obligation (to the 

11   extent of $5 million), and that, pursuant to the arbitration award, the obligation 

12   was to be borne by IRB rather than NICO. While such a private agreement 

13   between CSN and NICO could not succeed in imposing a liability on IRB, nor 

14   did that agreement establish that NICO has no liability to CSN to return the 

15   premium. To interpret the settlement in accordance with IRB’s argument would 

16   not only misinterpret the settlement but would also undermine and defeat the 

17   arbitration award.   


      
                                                5 
      
 1         Although there is no basis at present for imposing liability for any 

 2   particular amount of money on IRB, neither is there a basis for concluding that 

 3   IRB no longer has an obligation to “hold NICO harmless for . . . CSN’s claim for 

 4   the return of the premium,” App. at 57, pursuant to the arbitration award. We 

 5   see no reason why a future judgment finding liability of NICO to CSN for return 

 6   of the premium (in a specified amount) should not serve as a basis, pursuant to 

 7   the arbitration award, for the imposition of an indemnification obligation on IRB, 

 8   assuming IRB received the procedural protections to which an indemnitor is 

 9   entitled in the suit establishing NICO’s liability. 

10         We have considered the parties’ remaining arguments and conclude that 

11   they are without merit.    For the foregoing reasons, the order of the District 

12   Court is VACATED. 

13                                           FOR THE COURT:   
14                                           Catherine O’Hagan Wolfe, Clerk of Court 




      
                                                6